                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    FERNANDO CAMPS,                             )
                                                )
         Plaintiff,                             )
                                                )        NO. 3:17-cv-1039
    v.                                          )        JUDGE RICHARDSON
                                                )
    GORE CAPITAL, LLC, KARL JAMES,              )
    ANGELA EVANS, and #AE20, LLC,               )
                                                )
         Defendants.                            )


                                 MEMORANDUM OPINION

         Pending before the Court is Defendant #AE20’s Motion to Dismiss Second Amended

Complaint and Cross-Claim for lack of personal jurisdiction (Doc. No. 103), filed pursuant to Fed.

R. Civ. P. 12(b)(2). Defendant Evans filed a Response (Doc. No. 110), Plaintiff filed a Response

(Doc. No. 112), Defendant #AE20 filed a Reply (Doc. No. 117), and Plaintiff filed a Sur-Reply

(Doc. No. 137).

         Also pending before the Court is Defendant #AE20’s Motion to Dismiss First (sic)1

Amended Complaint and Cross-Claim for failure to state a claim (Doc. No. 105). Plaintiff filed

Responses (Doc. Nos. 111 and 1412), #AE20 filed Replies (Doc. Nos. 118 and 142), and Plaintiff

filed a Sur-Reply (Doc. No. 136).



1
  #AE20 undoubtedly meant “Second” Amended Complaint, since by this time, Plaintiff’s First
Amended Complaint had been replaced by the Second Amended Complaint (Doc. No. 101), which
is in fact the target of #AE20’s motion.
2
  Because the Response Plaintiff filed at Doc. No. 111-1 was actually his Response to #AE20’s
other Motion to Dismiss, the Court ordered Plaintiff to file the correct Memorandum, which he did
at Doc. No. 141. Even though the Court did not order any further briefing, #AE20 filed a Reply to
Plaintiff’s corrected Response (Doc. No. 142).
          Also pending before the Court is Defendant Evans’ Renewed Motion to Dismiss (Doc. No.

109), which is brought under Fed. R. Civ. P. 12(b)(7) and 19 for failure to join a required party.

Evans relies on her previously-submitted Motion to Dismiss, Memorandum, Reply and “Sur-

SurReply” (Doc. Nos. 84, 85, 91 and 97). Plaintiff filed a Response (Doc. No. 88) and a Sur-Reply

(Doc. No. 94) to Evans’ previously-submitted Motion to Dismiss and a Response (Doc. No. 114)

in opposition to Evans’ Renewed Motion to Dismiss.

                                           BACKGROUND

          Plaintiff is a citizen of Buenos Aires, Argentina. His Second Amended Complaint (Doc.

No. 101) (“SAC”) alleges that Plaintiff was targeted by Defendants Evans, James, #AE20, LLC,

and Gore Capital, LLC (“Gore”) in a series of fraudulent investment schemes, as a result of which

Plaintiff claims he lost $550,000. The SAC alleges that Defendant Evans is a resident of Tennessee,

Defendant #AE20, LLC is a California limited liability company, and Defendant Gore Capital,

LLC is a Delaware limited liability “corporation.”3 The SAC does not allege the state of Defendant

James’ residence. Plaintiff’s original Complaint (Doc. No. 1) and First Amended Complaint (Doc.

No. 20) (“FAC”) list James’ residence as Colorado. The Statement of Information filed with the

State of California for #AE20 indicates that Defendant James is a resident of Colorado (Doc. No.

61-2), and Defendant Evans’ Responses to Interrogatories indicate that James’ address is in

Colorado (Doc. No. 103-3 at Int. 2).

          As both Defendants #AE20 and Evans point out, the allegations of Plaintiff’s original

Complaint (Doc. No. 1), FAC (Doc. No. 20), and SAC (Doc. No. 101) contain allegations that are

inconsistent among one another. Plaintiff has also filed at least two Affidavits (Doc. Nos. 55-1 and




3
    Gore Capital is in fact a limited liability company.
                                                    2
112-2) that allege somewhat different accounts of what happened among these parties. For

purposes of this background, the Court will rely upon Plaintiff’s SAC, the operative Complaint at

this time. Any relevant conflicts with prior pleadings and Affidavits will be noted where

appropriate.

       In the SAC, Plaintiff contends that he began a relationship with Defendant Evans in late

2013, soon after which Evans began to introduce Plaintiff to business investment opportunities

with friends and business associates in the United States, including an investment opportunity

related to professional car racing. Plaintiff asserts that, in March 2014, Evans took him to a

professional car-racing event in St. Petersburg, Florida, where he met Defendant James and Erik

Davis, the co-founder of #AE20. Plaintiff alleges that James was the managing member of Gore.

Plaintiff contends that Evans, James and Davis invited Plaintiff to invest money in the racing-

related businesses of #AE20 and/or Always Evolving.4

       The SAC alleges that on April 12, 2014, Davis filed a Statement of Information with the

State of California listing Davis and James as the two members of #AE20, LLC. Plaintiff contends

that “it appears” that James’ interest in #AE20 was transferred (or authorized to be transferred) to

Gore on April 4, 2014. Plaintiff has not presented evidence that that transfer was ever made,

however. Plaintiff asserts that, on April 23, 2014, Davis filed Articles of Incorporation for #AE20,

but the document filed was actually Articles of Organization for #AE20, LLC. See Doc. No. 61-

1. The Articles of Organization list Davis as the organizing member of the LLC. Id. Davis stated

in his Declaration that, at all material times herein, he was a 50 percent member of #AE20 and

James was the other 50 percent member (Doc. No. 61 at ¶ 2).



4
  The SAC refers to the racing business as #AE20/Always Evolving, although Plaintiff has not
demonstrated that #AE20 and “Always Evolving” are the same entity.


                                                 3
       The SAC asserts that “Defendants” instructed Plaintiff to wire-transfer money for

investment in #AE20 to Evans’ bank account in Tennessee, but paragraph 10 of Plaintiff’s

Affidavit, filed at Doc. No. 55-1, indicates that it was Defendant Evans who gave him that

instruction. Defendant Evans has stated in discovery responses that she never transferred money

to or from any accounts for #AE20 (Doc. No. 103-3 at Int. 8). Plaintiff avers that he wired $250,000

to Evans’ account for the purpose of investing with #AE20, #AE20-related businesses and Gore.

Plaintiff also alleges that in exchange for a promissory note from Gore in the amount of $200,000,

he transferred $200,000 to Gore’s bank account. Plaintiff alleges that he also twice transferred

$50,000 (an additional $100,000 investment) to Gore, which Plaintiff represents is a 50 percent

member of #AE20, although that fact has no support in the record.5 Plaintiff claims that he sought,

in vain, to obtain documents from Defendants about his investments before ultimately filing this

action on July 15, 2017.

       The SAC asserts breach of contract against Gore, fraud against all Defendants, fraud by

wire transfer against all Defendants, intentional misrepresentation against all Defendants, and

negligent misrepresentation against all Defendants. In her Answer to the First Amended

Complaint, Defendant Evans alleged cross-claims against #AE20, James and Gore. #AE20 has

moved to dismiss the claims and cross-claims against it for lack of personal jurisdiction and for

failure to state a claim. Evans has moved to dismiss the claims against her for failure to join a

necessary party, Defendant James. The Magistrate Judge allowed the parties to take limited

discovery on the issues of personal jurisdiction and whether Defendant James is a necessary party

to this action (Doc. No. 68).



5
 In fact, the SAC asserts that Davis was a 50 percent owner of #AE20 and (in paragraph 22) that
James (not Gore) owned the other 50 percent interest in #AE20.


                                                 4
                                         CROSS-CLAIM

       In response to #AE20’s Motion to Dismiss, Defendant Evans points out that there is no

longer a cross-claim by Evans against #AE20 in this action in its current posture. Evans’ cross-

claim was filed in response to the First Amended Complaint, which has been replaced with the

Second Amended Complaint. Evans has not filed an Answer or Cross-Claim with regard to the

Second Amended Complaint, in light of her pending Motion to Dismiss (Doc. No. 109) and

represents that she has no cross-claims pending against #AE20 at this time.6 Evans has stated that,

if her Motion to Dismiss is denied, she will consider re-filing a cross-claim against #AE20 at that

time. Therefore, #AE20’s Motion to Dismiss the Cross-Claim will be denied as moot.

        #AE20’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(2)

(A) Personal Jurisdiction

       The party seeking to establish the existence of personal jurisdiction (here, Plaintiff) bears

the burden to establish such jurisdiction. Beydoun v. Wataniya Restaurants Holding, 768 F.3d 499,

504 (6th Cir. 2014). In the face of a properly supported motion for dismissal, the plaintiff may not

stand on his pleadings, but rather must, by affidavit or otherwise, set forth specific facts showing

that the court has jurisdiction. Kent v. Hennelly, 328 F. Supp. 3d 791, 796 (E.D. Tenn. 2018),

appeal docketed, No. 18-5821 (6th Cir. Aug. 7, 2018); Miller v. AXA Winterthur Ins. Co., 694 F.3d

675, 678 (6th Cir. 2012). In deciding whether to dismiss for lack of personal jurisdiction, 7 the



6
  The Court need not determine now whether, legally, Evans’ Cross-Claim was extinguished by
the SAC, because Evans has represented that she is not pursuing it at this time.
7
  Rule 12(g)(2) of the Federal Rules of Civil Procedure provides that a party that makes a motion
under Rule 12 must not make another motion under Rule 12 raising a defense that was available
to the party but omitted from its earlier motion. Rule 12(h)(1) provides that a party waives the
defense of lack of personal jurisdiction by omitting it from a motion in the circumstances described
in Rule 12(g)(2) or by failing to either make it by motion under Rule 12 or include it in a responsive
pleading. Although there is no bright line rule for determining when a defendant has waived the
                                                  5
district court may rely upon the affidavits alone; it may permit discovery in aid of deciding the

motion; or it may conduct an evidentiary hearing to resolve any apparent factual questions. Anwar

v. Dow Chem. Co., 876 F.3d 841, 847 (6th Cir. 2017). Here, the Magistrate Judge permitted

discovery in aid of deciding the motion.

       When a district court rules on a motion to dismiss for lack of personal jurisdiction without

conducting an evidentiary hearing, the court must consider the pleadings and affidavits in a light

most favorable to the nonmoving party. Ficarelli v. Champion Petfoods USA, Inc., No. 3:18-cv-

00361, 2018 WL 6832075, at * 4 (M.D. Tenn. Dec. 28, 2018); Beydoun, 768 F.3d at 504. To defeat

such a motion absent an evidentiary hearing, the plaintiff need only make a prima facie showing

of jurisdiction. Id.8 In this procedural posture, the court does not weigh the facts disputed by the

parties but may consider the defendant’s undisputed factual assertions. Conn v. Zakharov, 667

F.3d 705, 711 (6th Cir. 2012).




lack of personal jurisdiction defense, the court should consider all of the relevant circumstances.
Varilease Fin., Inc. v. Earthcolor, Inc., Case No. 18-CV-11390, 2019 WL 1262792, at * 4 (E.D.
Mich. Mar. 19, 2019). In this case, proper service upon Defendant #AE20 was not made until May
3, 2018. In its first pleading, #AE20 moved to dismiss the claims against it for lack of personal
jurisdiction and, alternatively, for failure to state a claim (Doc. No. 57). That motion was
withdrawn (Doc. Nos. 69-70) in light of the proposed Second Amended Complaint. The SAC was
filed on September 24, 2018, and #AE20 re-filed its motion to dismiss for lack of personal
jurisdiction on October 2, 2018 (Doc. No. 103). #AE20 filed a companion motion to dismiss for
failure to state a claim (Doc. No. 105). Rule 12(g) allows a party to make multiple Rule 12 defenses
at the same time. Wilson v. Prudential Fin., 332 F. Supp. 2d 83, 89 (D. D.C. 2004). #AE20 raised
the defense of lack of personal jurisdiction in its initial motion to dismiss. No party has raised an
issue of waiver but, in any event, the Court finds that, under all the circumstances of this litigation,
#AE20 has not waived the defense of lack of personal jurisdiction.
8
  If the court chooses to have an evidentiary hearing to decide a Rule 12(b)(2) motion, then the
plaintiff must establish personal jurisdiction by a preponderance of the evidence. Ficarelli, 2018
WL 6832075, at * 4 (citing Kelley v. Int’l Capital Res., Inc., 231 F.R.D. 502, 509 (M.D. Tenn.
2005)).


                                                   6
       In Schneider v. Hardesty, 669 F.3d 693 (6th Cir. 2012), the court declined to decide what

standard to use when the parties are allowed discovery in aid of the jurisdictional issue but there

is no evidentiary hearing, since the plaintiff had demonstrated personal jurisdiction even under the

more-exacting “preponderance of the evidence” standard anyway. Id. at 699.9 The court did

suggest, however, that to the extent that the preponderance-of-the-evidence standard could apply

in the absence of an evidentiary hearing, it should apply only in those “rare instances” in which a

plaintiff has been granted all discovery requested and that discovery results in an undisputed set

of facts such that an evidentiary hearing would be pointless. Id. Finally, the court in Schneider

noted that some courts have held that the preponderance-of-the-evidence standard never applies in

the absence of an evidentiary hearing. Id. at 698, n. 6. In Bridgeport Music, Inc. v. Still N the Water

Publ’g, 327 F.3d 472, 476-78 (6th Cir. 2003), the court applied the prima facie standard where

there was limited discovery but no evidentiary hearing. See also Schneider, 669 F.3d at 698, n.7.

       Here, as noted, the Magistrate Judge allowed limited discovery on the issue of personal

jurisdiction. Plaintiff claims that he has not received all the discovery he requested and that there

are real disputes about the facts relating to jurisdiction. #AE20 contends that it has provided full

and complete responses to all discovery related to jurisdictional issues. There is no indication that

Plaintiff filed a motion to compel the requested discovery, and Plaintiff did not request additional

time to respond to #AE20’s Motion to Dismiss to obtain additional discovery. Instead, Plaintiff

responded to the motion but added an alternative request that, if the Court believes additional

discovery is needed, Plaintiff be allowed to file a motion to compel documents. Plaintiff, however,




9
 The court cited Dean v. Motel 6 Operating L.P., 134 F.3d 1269 (6th Cir. 1998), which held that
the district court erred in applying the preponderance-of-the-evidence standard where there was
no evidentiary hearing on the jurisdictional question. Schneider, 669 F.3d at 698.


                                                  7
not the Court, has the burden of proof and the obligation to figure out whether he can meet it.

Plaintiff decided to attempt to carry that burden on the record as it now stands. Plaintiff is disputing

discovery responses in his Response to Defendant’s Motion to Dismiss, which is inappropriate.

Discovery issues are to be determined upon proper motion to the Magistrate Judge, under her case

management rulings, the Local Rules of this Court, and the Federal Rules of Civil Procedure.

       Because there has been no evidentiary hearing (and, for that matter, no request for an

evidentiary hearing) with regard to this motion, the Court, in accordance with Bridgeport Music,

Inc. v. Still N the Water Publ’g, 327 F.3d 472 (6th Cir. 2003), will determine whether Plaintiff has

demonstrated personal jurisdiction over #AE20 under a prima facie standard.

       In a diversity case such as this one, a plaintiff must satisfy the state-law requirements for

personal jurisdiction. Ficarelli, 2018 WL 6832075, at * 2. There is a two-step test to determine

whether the Court properly has personal jurisdiction over #AE20. First, the Court must determine

whether Tennessee’s law authorizes jurisdiction; second, the Court must determine whether that

authorization comports with due process. Id. For Tennessee federal courts sitting in diversity, it is

unnecessary to analyze jurisdiction under Tennessee’s long-arm statute separately from analyzing

jurisdiction under the Due Process Clause, however, because Tennessee’s long-arm statute has

been interpreted to be “coterminous with the limits on personal jurisdiction imposed by the Due

Process Clause.” Id. at * 3. In other words, the jurisdictional limits of Tennessee law and federal

constitutional due process are identical, and the two inquiries are merged. Id.; Up-Rite Systems,

Inc. v. Allender, No. 3-15-cv-710, 2016 WL 4702801, at * 2 (M.D. Tenn. Sept. 8, 2016) (citing

Bridgeport, 327 F.3d at 477).

       In order for a non-resident defendant to be subject to the personal jurisdiction of a court,

the defendant must have certain “minimum contacts” with the forum state, such that maintenance



                                                   8
of the lawsuit does not offend “traditional notions of fair play and substantial justice.” Kent, 328

F. Supp. 3d at 797 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Personal

jurisdiction comes in two forms: general and specific. Here, Plaintiff asserts that the Court has

specific jurisdiction over #AE20. Specific jurisdiction must arise out of or be related to a

defendant’s contacts with the forum state. Ficarelli, 2018 WL 6832075, at * 3. In other words,

specific jurisdiction is confined to adjudication of issues deriving from, or connected with, the

very controversy that establishes jurisdiction. Up-Rite, 2016 WL 4702801, at * 4 (citing Goodyear

Dunlap Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). For a court to exercise specific

jurisdiction that is consistent with constitutional due process, the defendant’s suit-related conduct

must create a substantial connection with the forum state. Kent, 328 F. Supp. 3d at 797.

       For specific jurisdiction to exist: (1) the defendant must purposefully avail itself of the

privilege of acting in the forum state or causing a consequence in the forum state; (2) the cause of

action must arise from the defendant’s activities there; and (3) the acts of the defendant or

consequences caused by the defendant must have a substantial enough connection with the forum

state to make exercise of personal jurisdiction over the defendant reasonable. Ficarelli, 2018 WL

6832075 at * 3; Southern Machine Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968).

       The purposeful availment requirement is considered the most important. Kent, 328 F. Supp.

3d at 798. Purposeful availment is something akin to a deliberate undertaking to do or cause an act

or thing to be done in the forum state or conduct that can properly be regarded as a prime generating

cause of effects resulting in the forum state—something more than a passive availment of the

forum state’s opportunities. Bridgeport, 327 F.3d at 478. The defendant must have purposefully

availed itself of the privilege of acting in the forum state or causing a consequence in the forum

state. Kent, 328 F. Supp. 3d at 798. Requiring that a defendant take purposeful steps in the forum



                                                 9
state ensures that a defendant’s random, fortuitous, or attenuated contacts with the forum state will

not subject it to being haled into court there. Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S.

462, 475 (1985)). Additionally, the defendant’s relationship with the forum state must arise out of

the contacts that the defendant itself created with the forum state. Id. (emphasis in original). The

unilateral activity of the plaintiff or a third party cannot be the basis of exercising personal

jurisdiction over the defendant. Id.

(B) Analysis

       As indicated, Plaintiff has the burden of proving that this Court has personal jurisdiction

over #AE20. Plaintiff must come forward with specific facts to demonstrate that #AE20

purposefully availed itself of the privilege of acting in Tennessee or causing a consequence in

Tennessee. Plaintiff must also show that his causes of action arise from #AE20’s activities in

Tennessee and that #AE20’s acts or consequences have a substantial enough connection with

Tennessee to make this Court’s exercise of personal jurisdiction over #AE20 reasonable.

       Plaintiff contends that #AE20 purposefully availed itself of the specific jurisdiction of

Tennessee because “Tennessee-based members” of Gore (James and Evans)10 and “Tennessee-

based members” of AE20 (Gore and James) defrauded him and made misrepresentations on behalf

of #AE20 in Tennessee. Plaintiff has not pointed to any specific misrepresentations actually made

to him by or on behalf of #AE20 in the State of Tennessee. And, as explained above, Plaintiff has

not carried his burden, even under a prima facie standard, to show that James was a resident of




10
  The Limited Liability Agreement of Gore Capital, LLC, filed by Plaintiff, does not list Evans as
a member (Doc. No. 112-4, p. 29), but a later document does list Evans as a member of Gore (Doc.
No. 114-10).


                                                 10
Tennessee or that Gore was a member of #AE20 at the time this lawsuit was filed.11 He has failed

to show that any interest in #AE20 was ever transferred to Gore.

       Plaintiff asserts that he did not meet #AE20 or Davis “randomly, fortuitously or through

attenuated contacts or the unilateral activity of a third person.” But that argument fails to address

the proper question: whether #AE20’s contacts with Tennessee were random, fortuitous or

attenuated or through the unilateral activity of a third person.

       Plaintiff also argues that, based on Defendants’ solicitations, he transferred money to

Evans’ Tennessee bank account for the purpose of investing in Gore and/or #AE20. Plaintiff has

made conflicting allegations as to who instructed him to transfer money to Evans’ account, but he

has not carried his burden to show that #AE20 had a bank account in Tennessee or that Evans was

authorized to receive money on behalf of #AE20 in Tennessee or that any money from Evans’

bank account was transferred to #AE20.12 Plaintiff argues that #AE20 purposefully availed itself

by utilizing Tennessee banks, but he has not demonstrated in any way that #AE20 (as opposed to

Evans) used a Tennessee bank. As explained above, the unilateral activity of Plaintiff or a third-

party (Evans) cannot be the basis for exercising personal jurisdiction over #AE20.




11
   Plaintiff states that he was sent documents that listed Gore’s (not #AE20’s) principal place of
business as being in Chattanooga, Tennessee, although the SAC lists Gore as a “Delaware limited
liability corporation (sic),” and the Schedule K-1 of Gore, filed by Plaintiff, lists Gore’s address
as Vail, CO (Doc. No. 114-4); see also Doc. No. 103-3 at 4, ¶ 2 (Evans lists Gore’s address as in
Colorado). Plaintiff describes Gore, James and Evans as Tennessee residents, although, as
indicated above, only Evans’ Tennessee residence is clear.
12
   Curiously, #AE20 cites LAX, Inc. v. Deer Creek Enterprises, 885 F.2d 1293 (6th Cir. 1989) to
argue that the locus of a monetary injury is immaterial for purposes of evaluating personal
jurisdiction, but Plaintiff’s transfer of money to a Tennessee bank account would not mean that he
suffered an injury in Tennessee. In LAX, the plaintiff was domiciled in the forum state and the
claimed injury to its purse was likely suffered there. Plaintiff’s “purse” here was in Argentina.
                                                 11
       Plaintiff asserts that Always Evolving and #AE20 participated in racing events in

partnership with Nissan in Tennessee in 2015, but the press release he cites for this assertion

involves only Always Evolving, not #AE20. Doc. No. 112-2. The SAC alleges that Plaintiff met

with Evans in Argentina and met with Davis, James, and others in St. Petersburg, Florida. Plaintiff

alleges that he (not #AE20) made a trip to Nashville in connection with his investments. Plaintiff

contends that he made numerous requests, from Argentina, for Defendants to send him documents

and information and that Evans (not #AE20) sent him various emails and documents (Doc. No.

101). Plaintiff’s allegations concerning whether #AE20 was forced to cease operations have no

bearing upon whether #AE20 established minimum contacts with Tennessee from which this

action arose. Moreover, asserting that “AE20-related businesses” operate in Tennessee does not

establish that #AE20 purposefully availed itself of the privilege of acting or causing a consequence

in Tennessee from which this action arose. Plaintiff has not alleged (let alone made a prima facie

showing) that #AE20 had real or personal property or an operating business in Tennessee from

which this action arose. He has not alleged that #AE20 leased or maintained offices or conducted

any business meetings in Tennessee related to the subject of this lawsuit. He has not alleged or

made a prima facie showing that #AE20 caused a consequence in Tennessee from which this action

arose; any injury to Plaintiff was in Argentina.

       The Court finds that Plaintiff has failed to carry his burden of demonstrating that the Court

has personal jurisdiction over Defendant #AE20. Accordingly, #AE20’s Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(2) will be granted, and, therefore, #AE20’s Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) will be denied as moot.




                                                   12
                          EVANS’ RENEWED MOTION TO DISMISS

(A) Plaintiff’s Allegations

         Plaintiff has filed three Complaints in this action – the original Complaint (Doc. No. 1),

the First Amended Complaint (Doc. No. 20), and the Second Amended Complaint (Doc. No. 101).

Plaintiff has also filed at least two Affidavits (Doc. Nos. 55-1 and 112-2). Evans contends that

Plaintiff’s account of what happened among the parties to this action keeps shifting. She maintains

that Plaintiff is not discovering new facts, but rather is attempting to change his allegations to shift

blame to the Defendants other than James, whom Plaintiff has been unable to serve. Evans claims

that James was a central figure in Plaintiff’s decisions to invest and is a necessary party to this

action. She argues that, without James, the case should be dismissed.

         In the original Complaint, Plaintiff alleged that “Defendants asked Plaintiff to loan money

to Defendants for several business ventures.” Doc. No. 1, ¶ 7. He does not mention a trip to Tampa

or St. Petersburg or anything about a professional car-racing event or professional car-racing

company. He defines the “Projects” for which Defendants asked him to invest money as including

Defendant Gore Capital, Defendant AE20, and an alleged real estate project in Miami, Florida. Id.

The original Complaint asserts that Plaintiff made the following investments “in support of the

purported Projects”: (1) $250,000 by wire transfer to Evans on July 15, 2014; (2) $200,000 by wire

transfer to Gore and James13 on September 18, 2014; (3) $50,000 by wire transfer, at James’

request, to Gore and James on October 8, 2014; and (4) $50,000 by wire transfer, at James’ request,

to Gore and James on October 24, 2014. Doc. No. 1, ¶¶ 10-14.

         In the FAC, Plaintiff alleges that, at a professional car-racing event in Florida in 2014,

Evans introduced him to James. He contends that Evans and James promoted certain business



13
     Plaintiff alleges this transfer was in exchange for a Promissory Note from Gore for $200,000.
                                                  13
opportunities, particularly through Gore and #AE20. Doc. No. 20, ¶ 8. Plaintiff’s investments are

described as (1) a wire transfer of $250,000 to Evans’ account on July 15, 2014, for investment

with Gore, AE20 and/or James; (2) wire transfer of $200,000 to Gore on September 17, 2014, for

the Miami real estate project and in exchange for a Promissory Note from Gore; (3) wire transfer

of $50,000 on October 8, 2014, at the request of Evans, to Gore and James in support of the

purported Projects; and (4) wire transfer, at James’ request, of $50,000 on October 23, 2014, to

Gore and James. Doc. No. 20, ¶¶ 10-16.

        Plaintiff’s first Affidavit asserts that Evans took Plaintiff to professional car races in Tampa

and St. Petersburg, Florida, to meet Defendant James. Doc. No. 55-1 at ¶ 4. In that Affidavit,

Plaintiff describes his various investments as follows: (1) wire transfer on July 15, 2014, of

$250,000 to Evans’ bank account to invest in Gore and/or #AE20; (2) wire transfer, on September

18, 2014, of $200,000 directly to Gore, in exchange for a promissory note from Gore, for

investment in Riverside, a real estate project in Miami; (3) wire transfer, at Evans’ instruction, on

October 8, 2014, of $50,000 directly to Gore for the investment in Riverside; and (4) wire transfer

of $50,000, at James’ request, on October 23, 2014, to Gore for completing Riverside. Doc. No.

55-1, ¶¶ 10-16.

        In the SAC, Plaintiff alleges that in 2014, Evans took Plaintiff to the racing event in Florida

“for the sole and express purpose” of introducing him to Evans’ friends and business associates

seeking investment money from Plaintiff for professional car-racing businesses (but not for Gore

or for real estate in Florida, as far as Plaintiff alleges). Doc. No. 101, ¶ 2; see also Plaintiff’s second

Affidavit (Doc. No. 112-2) at ¶ 2. He alleges, for the first time, that at this Florida meeting, he met

Erik Davis, co-founder of car-racing enterprises Always Evolving and #AE20. He contends that

he met with Defendants to discuss investment opportunities related to #AE20 and/or Always



                                                    14
Evolving (but not related to Gore or a Miami real estate deal, as far as Plaintiff alleges). The SAC

asserts that, at that time in Florida, Defendants invited him to invest money in #AE20 and/or the

#AE20-related businesses (but not in Gore or in Miami real estate, as far as Plaintiff alleges). Doc.

No. 101, ¶¶ 2-8. In this iteration of Plaintiff’s allegations, he describes his investments as follows:

(1) wire transfer of $250,000 to Evans in July of 2014 “[i]n order to invest in #AE20” and “for the

express purpose of investing with #AE20, #AE20-related businesses and Gore;” (2) wire transfer

in August or September of 2014 of $200,000 to Gore, in exchange for a Promissory Note, for a

real estate project in Miami; (3) wire transfer, at James’ request, on October 8, 2014, of $50,000

to Gore; and (4) wire transfer of $50,000 to Gore, at the request of James, on October 23, 2014.

Doc. No. 101, ¶¶ 13-19. Thus, in the SAC, James’ role certainly has now been diminished, if not

eliminated.

(B) Failure to Join Necessary14 Party

       Evans seeks to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(7) and Fed. R. Civ. P.

19 for Plaintiff’s failure to join a required party to this action. Specifically, Evans contends that

Plaintiff’s failure to serve Defendant James with process precludes this action from proceeding.

       Rule 12(b)(7) of the Federal Rules of Civil Procedure provides that an action may be

dismissed for failure to join a party under Rule 19. In order to determine whether Rule 19 requires

the joinder of additional parties, the court may consider evidence outside of the pleadings. Harville

v. Harville, No. 3:12-cv-00807, 2013 WL 1245729, at * 5 (M.D. Tenn. March 27, 2013). Rule 19

provides criteria for determining whether an un-joined party is sufficiently related to or has a




14
   Rule 19 uses the term “required” party, but the cases also use the terms “necessary” and
“indispensable.” For purposes of this Memorandum Opinion and accompanying Order, there is no
substantive difference among “required,” “necessary,” and “indispensable” in the Court’s analysis.
See Nationwide Mut. Fire Ins. Co. v. Hatton, 357 F. Supp. 3d 598, 604, n. 1 (E.D. Ky. 2019).
                                                  15
sufficiently substantial interest in the litigation so that a court should not proceed in the party’s

absence to a decision on the merits. JTG of Nashville, Inc. v. Rhythm Band, Inc., 693 F. Supp. 623,

626 (M.D. Tenn. 1988).

        Rule 19 of the Federal Rules of Civil Procedure provides a three-step analysis to determine

whether a party must be joined in an action. Nationwide Mut. Fire Ins. Co. v. Hatton, 357 F. Supp.

3d 598, 604 (E.D. Ky. 2019). First, the court must determine whether a party who is not joined is

a necessary party who should be joined, if possible, based on the requirements outlined in Rule

19(a). Id. For a party to be deemed necessary or required, that party must meet at least one of the

requirements included in Rule 19(a)(1): (A) in that party’s absence, the court cannot accord

complete relief among the existing parties; or (B) that party claims an interest relating to the subject

of the action and is so situated that disposing of the action in that party’s absence may: (i) as a

practical matter impair or impede that party’s ability to protect the interest; or (ii) leave an existing

party subject to a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations because of the interest. Fed. R. Civ. P. 19(a)(1); Spence v. Dexcom, No. 3:18-cv-0369,

2019 WL 302504, at * 5 (M.D. Tenn. Jan. 23, 2019). If the answer to the Rule 19(a)(1) question

is “no,” then that is the end of the analysis.

        If, however, the court finds that the party is necessary or required pursuant to Rule 19(a)(1),

then the court must determine whether the party is subject to personal jurisdiction and can be joined

without eliminating the basis for subject-matter jurisdiction. If the party cannot feasibly be joined,

the court must determine whether, in equity and good conscience, the action should proceed among




                                                   16
the existing parties or should be dismissed. Id. at 604. Rule 19(b) provides four factors to be

considered at this third step of the analysis. Id.15

        The initial burden to show that a missing party is indispensable is on the moving party. Id.

at 606. Rule 19 is not to be applied rigidly, but it is meant to guide the court in considering such

factors as the movant’s interest in wishing to avoid multiple litigation or inconsistent obligations,

the parties’ interest in complete and effective adjudication, absentees’ interests in protecting rights

which may be affected by the judgment, and the public interest in judicial economy. Harvill v.

Harvill, No. 3:12-cv-00807, 2013 WL 1245729, at * 3 (M.D. Tenn. Mar. 27, 2013). The decision

whether to dismiss an action for failure to join a party must be based on factors varying with the

different cases, some such factors being substantive, some procedural, some compelling by

themselves, and some subject to balancing against opposing interests. Provident Tradesmens Bank

& Trust Co. v. Patterson, 390 U.S. 102, 118-19 (1968), cited in Santiago v. Honeywell Int’l, Inc.,

No. 18-12006, 2019 WL 1579837, at * 4 (11th Cir. Apr. 12, 2019).

(C) Alleged Contradictions

        Evans asserts that the Court should disregard Plaintiff’s contradictory allegations for the

same reason that courts may disregard “sham affidavits.” Under the “sham affidavit” doctrine,

after a motion for summary judgment has been filed, a party may not file an affidavit that




15
   The four factors for the court to consider in determining whether to allow the action to proceed
among the existing parties are: (1) the extent to which a judgment rendered in the person’ absence
might prejudice that person or the existing parties; (2) the extent to which any prejudice could be
lessened or avoided by (A) protective provisions in the judgment, (B) shaping the relief, or (C)
other measures; (3) whether a judgment rendered in the party’s absence would be adequate; and
(4) whether the plaintiff would have an adequate remedy if the action were dismissed for
nonjoinder. Fed. R. Civ. P. 19(b).


                                                   17
contradicts his earlier sworn testimony. France v. Lucas, 836 F.3d 612, 622 (6th Cir. 2016). 16 If

the affidavit directly contradicts prior sworn testimony, it should be stricken unless the party

opposing summary judgment provides a persuasive justification for the contradiction. Id. If the

affidavit does not directly contradict prior sworn testimony, it still should be stricken if it is an

attempt to create a sham issue. Id.

       Evans claims that Plaintiff’s many different accounts of the underlying facts of this case

are like “sham affidavits” and, under the same rationale, should be disregarded. Plaintiff argues

that his amended pleadings and affidavits reflect “startling new and blatantly contradictory facts”

provided by Evans and #AE20 after this litigation began. These purportedly contradictory facts

are, according to Evans, not “new.”17 Evans is correct, in the sense that these amended allegations

do not relate to “new” events; they relate to Plaintiff’s meetings with Defendants and the

investments that resulted, all events and actions that arose before the original Complaint was filed

and for which Plaintiff was present. In other words, these circumstances did not change after the

litigation was filed.18 Primarily, Evans contends that, as time has passed, Plaintiff has (rather than



16
   Affidavits by their very nature tend to be self-serving. Indeed, it would be odd for a party to
submit an affidavit that was not self-serving in the sense that it provides support for that party’s
claim. Lannello v. American Gen. Life Ins. Co., 298 F. Supp. 3d 1133, 1138 (M.D. Tenn. 2018).
Regardless, affidavits can be considered unless they directly contradict prior sworn testimony or
are injected into the proceedings merely to avoid summary judgment. Id. In France, the affidavit
in question was the third different version of the witness’ story. France, 836 F.3d at 622.
17
   For example, the alleged fact that Plaintiff met Erik Davis and discussed investment in #AE20
at a professional car-racing event is not a new fact that arose between the filing of the original
complaint and the filing of the SAC. That meeting occurred before the original complaint was
filed.
18
  Plaintiff argues that his allegations regarding the monetary amounts of his investments did not
change (Doc. No. 114-1 at 6), but Evans is not alleging that the monetary amounts are
contradictory. Evans asserts that the particulars have changed about who did what and for what
investments Plaintiff wired money to Defendants.


                                                 18
learning “new” facts) merely changed his allegations based on “old” facts about the conduct of

James vis-à-vis the other Defendants.19

       Plaintiff alleges that he learned two “very revealing facts” from the Davis Declaration filed

by #AE20 in support of its first Motion to Dismiss: (1) that Davis decided to stop operating #AE20

and sell #AE20’s assets on or about July 15, 2015, and (2) that Davis allowed the State of

California to suspend #AE20 on December 7, 2017 (Doc. No. 114-1 at 12).20 Neither of these

“very revealing facts” has anything to do with the Rule 19 analysis.

       Nonetheless, Plaintiff is the master of his Complaint, and the SAC is currently the operative

complaint in this case. The Court declines to disregard Plaintiff’s pleadings and Affidavits under

the rationale of “sham affidavits,” but it will consider Plaintiff’s inconsistencies (and Evans’

assertions about those inconsistencies) in determining whether James is a required party without

whom this action cannot proceed.

(D) Analysis

       Plaintiff argues that James is an alleged joint tortfeasor and that joinder of a joint tortfeasor

is not required under Rule 19. It is not necessary (or “required”) for all joint tortfeasors to be

defendants in a single lawsuit. Temple v. Syntyes Corp., Ltd., 498 U.S. 5, 7 (1990); Wilson v.

Gordon, 822 F. 3d 934, 957 (6th Cir. 2016) (“the Supreme Court has held that joint tortfeasors are

not required parties under Rule 19(a)”). As the Advisory Committee Notes to Rule 19(a) state, a



19
   In response to Evans’ Rule 19 Motion, Plaintiff takes issue with certain of Evans’ allegations,
claiming they are contradictory, but issues with Evans’ allegations are not material in resolving
Evans’ motion.
20
   Plaintiff’s citations for these assertions are incorrect (Doc. No. 114-1 at 12). Davis’ Declaration
is Doc. No. 61 (not 61-1), and, contrary to Plaintiff’s citation, there are no paragraphs 27 or 28 in
that Declaration. Doc. No. 61-1 is the Articles of Organization for #AE20, and, contrary to
Plaintiff’s citation, there is no paragraph 8 in that document. Many of the citations on page 13 are
also incorrect.
                                                  19
tortfeasor with the usual “joint-and-several” liability is merely a permissive party to an action

against another with like liability. Id. Because of joint-and-several liability, joint tortfeasors and

co-conspirators are not indispensable parties under the Federal Rules of Civil Procedure. Law v.

American Capital Strategies, Ltd., Civil No. 3:05-0836, 2007 WL 221671, at * 18 (M.D. Tenn.

Jan. 26, 2007). The Court finds that James is not a required party to this action simply because he

is a joint tortfeasor.21 As a potential tortfeasor with the other Defendants, James is merely a

permissive party. Temple, 496 U.S. at 8.

       To the extent Evans argues that James is a required party pursuant to the first of the Rule

19(a) factors, the Court rejects that argument because it finds that it can afford complete relief

among the existing parties. The “complete relief” requirement of Rule 19 relates to those persons

already parties and does not concern any subsequent relief via contribution or indemnification for

which the absent party might later be responsible. Yates v. Applied Performance Tech., Inc., 209

F.R.D. 143, 149 (S.D. Ohio 2002) (citing Bedel v. Thompson, 103 F.R.D. 78, 80 (S.D. Ohio 1984)).

The “complete relief” requirement concerns the ability of the already-included defendants to fully

satisfy any judgment awarded to the plaintiff. Bedel, 103 F.R.D. at 80. Evans argues that Plaintiff

could recover against her in this action while she is effectively deprived of recovering from James,

a result she characterizes as “unconscionable,” but the possibility of subsequent relief via

contribution or indemnification is not a concern when determining whether complete relief can be

given. Yates, 209 F.R.D. at 149. Much as a joint tortfeasor might wish that joint tortfeasors share

the liability, the nature of joint-tortfeasor liability is that each tortfeasor is on the hook for

everything. Moreover, Evans has conceded that she no longer has a cross-claim against James or



21
   Curiously, Plaintiff argues that James is adequately represented in this action by Gore, but Gore
is not represented at all and has made no appearance herein.


                                                 20
any of the other Defendants. If Plaintiff recovers damages from Evans and Evans believes James

is responsible to contribute to or to bear liability for any or all of those damages, Evans could file

an action to attempt to recover those amounts from James.

        Evans argues that Reyna Capital Corp. v. Millennium Leasing and Fin. Servs., Inc., 494 F.

Supp. 2d 1127 (S.D. Ohio 2006), supports her argument through what it does not say. In Reyna,

the court found that it could afford complete relief to the existing parties without the joinder of

certain absent parties because the plaintiff had not asserted claims against those absent parties.

Evans argues that, here, because Plaintiff did assert claims against James, he is a required party.

But Reyna indicates no such thing; it says nothing about whether a party is required when claims

are asserted against it by the plaintiff. Still less does it say that a party is necessarily a required

party because claims were brought against it. The tort claims asserted against James are the same

tort claims that are asserted against the other Defendants. Reyna does not indicate, and Evans has

not shown, that the mere fact that Plaintiff also sued James means that James is a required party

under Rule 19.

        With regard to the second Rule 19(a) factor, Evans has not carried her burden to show that

James claims an interest relating to the subject of the action and is so situated that disposing of the

action in James’ absence may: (i) as a practical matter impair or impede James’ ability to protect

the interest; or (ii) leave an existing party subject to a substantial risk of incurring double, multiple,

or otherwise inconsistent obligations because of the interest. There is no evidence that James

claims an interest in any recovery Plaintiff may make in this lawsuit. There is also no evidence

that Evans will be subject to a substantial risk of multiple or inconsistent obligations because of

any interest James might have in this lawsuit. Evans admits that she is no longer pursuing her




                                                   21
Cross-Claim, so there is no basis to afford affirmative relief to Evans. Her arguments about

pursuing her claims against James in this litigation are moot.

       For these reasons, the Court finds that James is not a “required” party under Rule 19(a).

Therefore, no inquiry under Rule 19(b) is necessary because the threshold requirements of Rule

19(a) have not been satisfied. The Court finds that this litigation may proceed without James.

Accordingly, Evans’ Renewed Motion to Dismiss will be denied.

                                         CONCLUSION

       For the reasons stated herein, Defendant #AE20’s Motion to Dismiss for lack of personal

jurisdiction (Doc. No. 103) will be granted. Defendant #AE20’ Motion to Dismiss for failure to

state a claim (Doc. No. 105) is moot. Defendant Evans’ Renewed Motion to Dismiss (Doc. No.

109) will be denied.



                                                     _________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                22
